SENTENCIA
Levitt Homes, Inc. (Levitt) acude ante nos para solicitar la revocación de un dictamen que emitió el Tribunal de Apelaciones. Mediante esa decisión se determinó que en el presente caso no comenzó a transcurrir el plazo decenal para reclamarle a Levitt responsabilidad por vicios de construcción hasta el momento en que se otorgó la escri-tura pública de compraventa suscrita entre éste y los espo-sos Ángel Suárez Sierra y Mildred L. Santana Mejías (compradores). En esencia, Levitt sostiene que, contrario a lo resuelto por el foro apelativo, el plazo decenal se activó en el momento en que la Administración de Reglamentos y Permisos (ARPe) concedió el permiso de uso de la residencia.
Examinados los alegatos sometidos, confirmamos el dic-tamen emitido por el Tribunal de Apelaciones.
*527I
El 31 de diciembre de 1992, los compradores adquirie-ron la unidad CE-41 de la Urbanización Camino del Mar en Toa Baja mediante una escritura de compraventa. La referida urbanización fue desarrollada y financiada por Levitt.
Al momento de otorgarse la escritura de compraventa, Levitt no había terminado de corregir ciertos defectos de construcción que los compradores le habían señalado luego de realizar una inspección ocular de la residencia. No obs-tante, los compradores accedieron a finalizar la compra-venta antes de que se corrigieran los defectos, ya que Levitt tenía la urgencia de completar el negocio antes de finalizar el año 1992. Levitt corrigió la mayor parte de es-tos defectos en enero de 1993.
Más de cinco años después, los compradores le comuni-caron mediante carta a Levitt que habían surgido nuevos vicios de construcción en su residencia. Levitt no hizo nada con respecto a esta reclamación.
Así las cosas, el 30 de diciembre de 2002 los comprado-res demandaron a Levitt ante el Tribunal de Primera Ins-tancia por defectos en la construcción al amparo de lo pre-ceptuado en el Art. 1483 del Código Civil, 31 L.P.R.A. sec. 4124. Reclamaron la corrección de los referidos vicios de construcción y la concesión de sobre cuarenta mil dólares en daños y perjuicios.
Levitt presentó ante el foro de instancia una moción de sentencia sumaria mediante la cual solicitó la desestima-ción de la demanda presentada en su contra. Alegó, en sín-tesis, que los compradores presentaron la causa de acción transcurridos los diez años que dispone el referido Art. 1483 para ello. Sostuvo que este plazo decenal comenzó a transcurrir el 17 de diciembre de 1992, fecha cuando ARPe expidió el permiso de uso de la unidad en controversia.
El Tribunal de Primera Instancia concluyó que el plazo decenal se activó con el otorgamiento de la escritura de compraventa el 31 de diciembre de 1992, ya que es en ese *528momento cuando se acepta definitivamente la obra. Por ende, denegó la solicitud de sentencia sumaria presentada por Levitt.
Xnconforme con esa determinación, Levitt acudió ante el Tribunal de Apelaciones. El foro apelativo se negó a expe-dir el auto solicitado, pues consideró que el Tribunal de Primera Instancia actuó correctamente al rehusarse a des-estimar sumariamente la demanda que presentaron los compradores.
Todavía insatisfecho, Levitt acude ante nos mediante una petición de certiorari para solicitar que revoquemos la resolución emitida por el Tribunal de Apelaciones en el caso de autos. En esencia, reproduce los mismos plantea-mientos que esbozó ante el foro de instancia. Expedimos el auto solicitado. Ambas partes han comparecido. Además, la Asociación de Constructores de Hogares de Puerto Rico compareció ante nos como amicus curiae. Estando en posi-ción de resolver, procedemos a así hacerlo.
r*H hH
El Art. 1483 del Código Civil establece, en lo pertinente, que:
El contratista de un edifico que se arruinase por vicios de la construcción, responde de los daños y perjuicios si la ruina tuviere lugar dentro de diez (10 años), contados desde que concluyó la construcción; igual responsabilidad, y por el mismo tiempo, tendrá el arquitecto que la dirigiere, si se debe la ruina a vicios del suelo o de la dirección. 31 L.P.R.A. sec. 4124.
La protección que este artículo le otorga al comprador solamente se activa cuando éste demuestra que los vicios de construcción son de tal magnitud que ocasionan la ruina del edificio o de la unidad. Pacheco v. Estancias, 160 D.P.R. 409 (2003); Rivera v. A & C Development Corp., 144 D.P.R. 450 (1997). Una vez el comprador evidencia que su propie-dad está arruinada, se activa una presunción de culpa contra el contratista a cargo de la construcción. Desde ese mo-*529mentó le corresponde al contratista presentar prueba que demuestre una de dos circunstancias, a saber: (1) que el edificio o la unidad no está arruinada, o (2) que la ruina no se debió a su negligencia. Pacheco v. Estancias, supra, pág. 420.
El plazo decenal durante el cual se debe presentar una reclamación por vicios de construcción es tanto de garantía como de caducidad. Por ende, los defectos en la propiedad deben de surgir dentro del transcurso del referido término. Además, la acción para reclamar una indemnización por los daños causados por los vicios se debe presentar antes de que expire el plazo decenal. Rivera v. A & C Development Corp., supra.
Con relación a cuando comienza el decurso del referido plazo, hemos expresado que éste se activa cuando el dueño recibe la obra. Es precisamente en este momento cuando el dueño renuncia a reclamar por los vicios aparentes de la obra, mas no por los vicios ocultos ni los que puedan arrui-nar la propiedad. Pacheco v. Estancias, supra. De otra parte, resulta pertinente señalar que
... de ordinario, los términos que nuestro ordenamiento re-conoce para reclamar por defectos o vicios de construcción se computan a partir del otorgamiento de la escritura de compra-venta .... Residentes Pórticos v. Campad, 163 D.P.R. 510, 524 (2004).
Por otro lado, en Residentes Pórticos v. Compad, supra, nos rehusamos a reconocer que el plazo para reclamar da-ños por defectos en las áreas comunales de un condominio comienza su decurso en el momento en que ARPe concede los permisos de uso de la vivienda. Fundamentamos esta conclusión en que, de utilizar esa fecha como punto de par-tida para computar el referido plazo, “estaríamos acor-tando irrazonablemente el periodo que tiene todo titular en un condominio para hacer sus reclamaciones por vicios de construcción”. Íd., págs. 522-523. Sostuvimos, además, que acoger la teoría de la peticionaria en aquel caso “equival-dría a establecer que el momento en que comienza a trans-currir el término para incoar la reclamación es anterior a *530la fecha en la que el titular adquiere el apartamento”. Íd., pág. 524.
A pesar de que los anteriores pronunciamientos fueron realizados en el contexto de una reclamación de daños por defectos de acuerdo con el Art. 9 de la Ley de la Oficina del Oficial de Construcción adscrita a la Administración de Re-novación Urbana y Vivienda, 17 L.P.R.A. sec. 509, no exis-ten razones de peso para rehusarnos a extender la referida normativa a reclamaciones por vicios de construcción de una vivienda al amparo del Art. 1483 del Código Civil, supra. Adoptar la postura contraria tendría el efecto de reducirle injustificadamente al consumidor el plazo du-rante el cual tiene derecho a reclamar la garantía decenal. Ello porque la expedición del permiso de uso por ARPe es anterior al momento en que se realiza la compraventa.
Por ende, es nuestro criterio que el término para recla-mar por vicios de construcción al amparo del referido artí-culo comienza su decurso en el momento en que se otorga la escritura de compraventa de la propiedad y no en el momento en que ARPe expide los permisos de uso de la vivienda.
Con este marco normativo en mente, pasemos a consi-derar los hechos ante nuestra consideración.
hH hH hH
En el presente caso, Levitt argumenta que la fecha en que los compradores adquirieron la residencia al otorgar la escritura de compraventa correspondiente es irrelevante para computar el término para reclamar por vicios de cons-trucción al amparo del Art. 1483 del Código Civil, supra. Alega que el punto de partida para el cómputo del referido término era la fecha en que los profesionales de construc-ción a quienes les habían encomendado edificar el complejo residencial en controversia le entregaron las viviendas a Levitt. No le asiste la razón.
El propósito de la garantía decenal es proteger al con-sumidor de los vicios ocultos que atentan contra la seguri-*531dad de lo que se edifica. Véase Rivera v. A & C Development Corp., supra. A estos efectos, mediante la causa de acción conferida por el citado Art. 1483 se intenta imponer a quienes se lucran de la industria de la construcción la responsabilidad de garantizar a los consumidores el pleno disfrute de las edificaciones que adquieren. Pacheco v. Es-tancias, supra. Por esto, de acuerdo con la clara política pública que subyace en los referidos preceptos, hemos adoptado interpretaciones que favorecen a la parte más débil —el consumidor— quien por lo general es lego en materia de construcción y muchas veces no tiene los recur-sos suficientes para hacer valer sus derechos frente a las poderosas empresas constructoras y desarrolladoras. Rivera v. A & C Development Corp., supra.
En vista de los anteriores principios, nos parece excesi-vamente formalista y rígida la solución propuesta por Levitt a la controversia en el caso de autos. Reconocer que en el presente caso el plazo decenal se activó cuando ARPe le expidió los permisos de uso de la residencia a Levitt equi-valdría a concederle a éstos un dominio absoluto para de-terminar cuándo comienza a transcurrir el referido plazo decenal contra los compradores. No podemos avalar una interpretación del citado Art. 1483 del Código Civil que tenga el efecto de reducirle injustificadamente al compra-dor el término durante el cual puede presentar una recla-mación por daños producto de vicios de construcción. Ello sería contrario a la clara política pública en estos casos de favorecer al consumidor, el cual usualmente está en una posición de desventaja frente al constructor y al desarrollador.
Por ende, concluimos que en el caso de autos el plazo decenal comenzó su decurso en el momento en que los com-pradores otorgaron la escritura de compraventa y no cuando ARPe expidió los permisos de uso de la residencia. Como consecuencia de esto, estimamos que la acción de los compradores en contra de Levitt al amparo del citado Art. 1483 fue presentada dentro del término provisto por ley.
*532IV
De acuerdo con los fundamentos antes expuestos, se confirma la sentencia emitida por el Tribunal de Apelacio-nes en el caso de epígrafe y se devuelve el caso al foro de instancia para la continuación de los procesos de forma compatible con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. La Juez Asociada Señora Ro-dríguez Rodríguez disintió con una opinión escrita, a la cual se unió la Jueza Asociada Señora Fiol Matta.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —